The opinion of the majority appears to me to be so fundamentally wrong as to call for a dissenting opinion pointing out what the basic error is, according to our former decisions as to what constitutes local and special legislation.
This is a suit brought by the State against the collector of Bradley county and his bondsmen to collect a debt due the state. It was alleged in the complaint that appellee Lee as collector had collected moneys belonging to the state of Arkansas in the total sum of $42,450.31, which he had failed and refused to pay over to the state, but had converted same to his own use and benefit. So, it will be seen that the fund sued for was a fund belonging to the state, and not to the county or any other political sub-division of the state. Appellees plead the provisions of Act 279 of the Acts of 1933 in bar of the action and moved to dismiss the complaint, which motion the trial court granted. The opinion of the majority reverses this action on the ground that said act is unconstitutional because it is a local or special act.
I concede that said act was intended to apply and does apply to the condition existing in Bradley county only, but I cannot agree that this makes it a local or special act within the meaning of Amendment No. 14 to the Constitution, as many times construed by this court. If said Act 279 had been entitled "An Act to relieve John C. Lee, and his bondsmen for a debt due the state of Arkansas in the sum of $42,450.31 on account of taxes collected by him for the state" and had enacted such relief *Page 278 
in the body of the act, I would still insist that it would not be local or special legislation within the meaning of said amendment.
We have many times had occasion to consider what constitutes local or special legislation both under the provisions of 26, art. 5 of the Constitution and Amendment No. 14. In the early case of State v. Crawford,35 Ark. 237, it was held that an act of the legislature settling the debt of two citizens to the state, and her debt to them, was not in violation of any constitutional provision. In other words, the act was not local or special. This case has been many times followed and never overruled or in the least impaired, until the decision of the majority in the case at bar, and this case is not even mentioned in the majority opinion. In Webb v. Adams,180 Ark. 713, at page 727, 23 S.W.2d 617, on rehearing, the majority opinion uses this language: "In this connection we do not wish to be understood as impairing in the least the force of the decisions in State v. Crawford,35 Ark. 237, which holds that a statute settling accounts between the state and certain parties is a general and not a special act; and in Waterman v. Hawkins,75 Ark. 120, 86 S.W. 844, holding that statutes establishing or abolishing separate courts relate to the administration of justice and are not either local or special in their operation. This is in recognition of that principle of state sovereignty under which the state, through its legislature, may protect its own interest, and by virtue of it the legislature may treat every subject of sovereignty as within a class by itself, and bills of that kind are usually held to be general and not local or special laws. There are cases where the state, by its legislature, commits the discharge of its sovereign political functions to agencies selected by it for that purpose, and such acts have usually been held to be general acts."
In Urquhart v. State, 180 Ark. 937, 23 S.W.2d 963, this court had under consideration an act of the legislature, No. 120 of 1929, authorizing the Attorney General to bring suit against the widow, heirs and devisees of Urquhart to quiet and confirm the title of the state to two plantations purchased from him, and imposing *Page 279 
the duty on the court to determine whether there remained unpaid any balance of either principal or interest, and the amount thereof, if any. The act appropriated a sum of money to pay the balance the court might find to be due under the contract of purchase. Among other questions it was argued that said act was in violation of Amendment No. 14, prohibiting local legislation. The court said: "Act 120 is neither a local nor a special act within the meaning of this Amendment. It is an exercise of the state's sovereignty in settling a controversy with one of its citizens, and such acts are neither local nor special. State v. Crawford,35 Ark. 237. See, also, other cases cited in the opinion on rehearing in the case of Webb v. Adams, 180 Ark. 713,23 S.W.2d 617. The court, in the next paragraph quotes the following from 25 R.C.L., page 402: "The legislature has a right to appropriate the public funds in discharge of the state's duty, whether the duty be legal or only moral. And the discharge of such an obligation is always regarded as a legitimate exercise of governmental power. An appropriation, made in discharge of a moral obligation resting upon the state, must be regarded as being for a public purpose, and within the constitutional powers of the legislature, and the fact that a private person may receive the benefit of such an appropriation does not constitute the act of appropriation a private one."
So, it appears to me that, if the legislature may make a constitutional appropriation to pay a debt due a private citizen, it may likewise validly enact a law relieving or forgiving a private citizen of a debt due the state. It is simply an exercise of the state's sovereignty in dealing with its own revenue. In Huxtable v. State,181 Ark. 533, 26 S.W.2d 577, the question was the validity of an act relieving the county treasurer of a debt due a school district caused by the failure of a bank, and the court held the act invalid. After quoting a definition of the Alabama court as to general, local and special laws, adopted in Webb v. Adams, supra, we said: "Under this definition, the act in question is undoubtedly a special law, and, since it did not undertake to settle any *Page 280 
controversy between the state and one of its citizens, nor refer to administration of justice, nor deal with some sovereign administrative power of the state, or by appropriation provide means to reimburse one to whom it was bound by a moral obligation, it could not come within the rule laid down in State v. Crawford, 35 Ark. 237; Waterman v. Hawkins, 75 Ark. 120, 86 S.W. 844, and Urquhart v. State, 180 Ark. 937, 23 S.W.2d 963, the validity and force of which decisions are not intended to be impaired by our holding in this case.
"Those cases recognize the principle that the state in its sovereign power through its legislature may protect its own interest, and, by virtue of it, the legislature may treat every subject of sovereignty as within a class by itself, and such acts would be general and not local or special laws."
And in Cannon v. May, 183 Ark. 107, 35 S.W.2d 70, holding an act fixing the salaries of the treasurer and clerk of Hempstead county invalid, because local, the court used this language: "We again call attention to the fact that this decision does not impair the decision in State v. Crawford, 35 Ark. 237, where it was held that a statute settling the accounts between the state and certain parties is a general and not a special act, but the reason was that the state is sovereign and in the settlement of the account acted for all the people in the state." See, also, Buzbee v. Hutton, 186 Ark. 134, 52 S.W.2d 647, where the former opinions are reviewed and quoted at length, and Smith v. Cole, 187 Ark. 471, 61 S.W.2d 55.
In Waterman v. Hawkins, 75 Ark. 120, 86 S.W. 844, frequently cited as shown by the cases above referred to, the court quoted with approval from State v. Yancey,123 Mo. 291, 27 S.W. 380, the following: "Whether an act of the legislature be a local or general law must be determined by the generality with which it affects the people as a whole, rather than the extent of the territory over which it operates; and if it affects equally all persons who come within its range, it can be neither special nor local within the meaning of the constitution." The fact that the act in question relieves the bondsmen of John *Page 281 
C. Lee, does not make it local or special, but the fact that it affects the public revenue makes it general, because "it affects equally all persons who come within its range." Unless we are to abandon this principle of law which has been followed for all these years and overrule the cases herein cited, then the act in question should be sustained and the judgment of the trial court affirmed. If the Legislature cannot pass an act to forgive the state's debtor, then the decisions in the Crawford and Urquhart cases, supra, are wrong and should be overruled.
The majority opinion also says that said act 279 violates 18 of art. 2 of the Constitution, providing: "The general assembly shall not grant to any citizen or class of citizens privileges or immunities which upon the same terms shall not equally belong to all citizens." No authority is cited to sustain this statement. On the contrary we have many times sustained acts of the legislature relieving public officials and their non-paid bondsmen when public funds were lost through no fault of the official. Such is the holding in the most recent case of McCrary v. Schenebeck, 191 Ark. 698, 87 S.W.2d 572. See, also, the cases therein cited. If the act in question violates 18 of article 2 of the Constitution, certainly the act in the McCrary case and the numerous others, some of which are cited therein, violate it also. But we sustained these acts. The fact is that this provision of the Constitution has no bearing on the act in question or other similar acts. It applies to cases of the kind cited under said section in Crawford  Moses' Digest.
I, therefore, respectfully dissent, and am authorized to say that Mr. Justice SMITH and Mr. Justice BUTLER agree to the views herein expressed. *Page 282